Citation Nr: 0842621	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to the concurrent receipt of Department of 
Veterans Affairs disability compensation and military 
retirement pay. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The veteran served on active duty from May 1947 to September 
1948 and from May 1950 to May 1954.  Thereafter, he served in 
the National Guard until October 1968 when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for a dental condition and which granted an increased rating 
of 10 percent for the veteran's service-connected left 
humerus medial condyle fracture, made effective on October 
14, 2003.  The September 2004 notification letter informed 
the veteran that he is not entitled to receive full military 
retired pay and full VA compensation at the same time.  The 
letter further indicates that if the veteran's VA 
compensation is less than his retired pay, he will receive VA 
compensation payments.  The military service department will 
pay the veteran the difference between his VA compensation 
and his retired pay.  In contrast, if his VA compensation is 
greater than his retired pay, he will receive VA 
compensation, but will not receive retired pay.  The 
September 2004 letter also indicated that all of the 
veteran's VA compensation was withheld until October 1, 2004, 
to prevent a double payment.  

In his October 2004 notice of disagreement, the veteran 
indicated that he disagreed with the effective date for the 
increased rating for his left humerus medial condyle fracture 
as well as the denial of service connection for a dental 
condition.  He also stated that his retirement pay should not 
be reduced by the amount of VA compensation awarded pursuant 
to the grant of the 10 percent rating for the left humerus 
medial condyle fracture.

Thereafter, the RO issued a statement of the case in February 
2005.  In it, the RO denied the claim for an earlier 
effective date for the award of the 10 percent rating for 
left humerus medial condyle fracture.  The RO also denied the 
claim for service connection for a dental condition.  
Finally, the RO denied the claim regarding the withholding of 
his VA disability compensation payments due to his receipt of 
military retirement pay.  

In his February 2005 VA Form 9, the veteran specifically 
indicated that he disagreed only with the denial of service 
connection for a dental condition and the deduction of his VA 
disability compensation benefits from his military retirement 
pay.  As the veteran did not file a timely substantive appeal 
with respect to the earlier effective date claim, the Board 
lacks jurisdiction over that issue.  38 C.F.R. § 20.200.  

Furthermore, in an April 2005 rating decision, the RO granted 
service connection for dental treatment purposes.  
Consequently, the veteran submitted a statement in May 2005 
indicating his wish to withdraw his appeal regarding the 
dental claim.  As such, it is considered withdrawn.  
38 C.F.R. § 20.304.

Therefore, the only issue yet to be resolved is whether the 
veteran is entitled to concurrent receipt of VA disability 
compensation payments military retirement pay.  


FINDINGS OF FACT

1.  The veteran served on active duty from May 1947 to 
September 1948 and from May 1950 to May 1954.  Thereafter, he 
served in the National Guard.

2.  In a February 1977 letter from the Department of the Air 
Force, the veteran was informed that he had completed the 
required years of service such that he would be eligible for 
retired pay upon application at age 60 in accordance with the 
provisions of Title 10, United States Code, Chapter 67.  

3.  The veteran is service-connected for left humerus medial 
condyle fracture, evaluated as 10 percent disabling since 
October 14, 2003.  




CONCLUSION OF LAW

There is no legal basis to award the veteran concurrent 
receipt of VA disability compensation and military retired 
pay from November 1, 2003, through September 30, 2004.  10 
U.S.C.A. § 1414 (West Supp. 2007); 38 U.S.C.A. §§ 5304(a)(1), 
5305 (West 2002 & Supp. 2007); 38 C.F.R. § 3.750 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

This appeal arises from the award of a compensable evaluation 
for the veteran's service connected disability and subsequent 
withholding of his compensation benefits due to his receipt 
of military retired pay.  The veteran was provided with 
preadjudicatory VCAA notice on his claim for increase in 
December 2003.  The veteran was not provided with VCAA notice 
with respect to the specific issue being addressed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the claimant 
if, based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Here the 
veteran does not dispute the relevant facts involved.  
Moreover, as the claim is being denied as a matter of law, 
there is no prejudice to the appellant.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (that failure to 
comply with the VCAA is not prejudicial to the claimant if, 
based on the facts alleged, no entitlement exists); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 



II.  Analysis

The September 2004 rating decision, in pertinent part, 
granted a rating of 10 percent for the veteran's service-
connected left humerus medial condyle fracture, effective 
October 14, 2003.  This is the veteran's only service-
connected disability.

The September 2004 notice letter implementing the September 
2004 rating decision notes a monetary retroactive award of 
disability benefits, effective from November 1, 2003, with 
the withholding for a retired pay adjustment from November 1, 
2003, through September 30, 2004.  

The veteran seeks entitlement to the concurrent receipt of VA 
disability compensation and military retirement pay.

In general, 38 U.S.C.A. § 5304(a)(1) (West 2002 & Supp. 2007) 
provides that an individual may not receive both military 
retirement pay and VA compensation, except as provided in 10 
U.S.C.A. § 1414.  See 38 U.S.C.A. § 5305 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.750 (2008).  Section 1414 of Title 10 
provides for the payment of military retirement pay and VA 
disability compensation for qualified retirees.  This is the 
Concurrent Receipt of Disability Pay (CRDP) program.  As 
currently structured, the level of concurrent payment is on a 
phased-in basis.  This provision was enacted in 2003 and 
became effective from January 1, 2004.  

In general, CRDP is a program that is available to Chapter 61 
disability retirees who served a minimum of 20 years 
creditable service, including service in the National Guard 
and Reserves.  CRDP restores some or all of the military 
retired pay that was deducted due to receipt of VA service-
connected disability compensation.  Retirees must be rated 50 
percent or more disabled by VA and the disabilities do not 
have to be combat-related.  Retirees are not required to 
apply for this benefit; enrollment is automatic.  Qualified 
retirees with a VA disability rating from 50 to 100 percent 
were subject to a phase-in period for payments from January 
1, 2004, to December 31, 2004.  10 U.S.C.A. § 1414(c)(1) 
(West Supp. 2007).

After December 31, 2004, qualified retirees with a 100 
percent rating are generally eligible for full payment of 
their military retirement pay and VA disability compensation, 
with some limitations.  10 U.S.C.A. § 1414(a)(1) (West Supp. 
2007).

In addition to the above provisions, § 10 U.S.C.A. § 
1414(b)(2) specifies that individuals that are Chapter 61 
disability retirees with less than 20 years of service are 
not eligible for concurrent payment under the CRDP program.  
VA regulations also contain the prohibition.  See 38 C.F.R. § 
3.750(b)(3).

The pertinent legal authority governing this issue is clear 
and specific, and the Board is bound by such authority.  The 
facts in this case are not in dispute.  In this regard, the 
veteran is not service connected at 50 percent or more, so 
the CRDP provision is not for application in this case.  10 
U.S.C.A. § 1414 (West Supp. 2007).  Additionally, the 
veteran's retirement pay is not pursuant to Chapter 61, but 
rather, Chapter 67.  Therefore, he is not entitled to the 
provisions of 38 C.F.R. § 3.750(b) which allow for concurrent 
payment of military retirement pay and VA disability 
compensation for qualifying veterans in receipt of Chapter 61 
retirement pay.  Where, as here, the law and not the evidence 
is dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown,  6. Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to the concurrent receipt of VA disability 
compensation and military retirement pay is denied as a 
matter of law.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


